*147
ORDER

PER CURIAM.
Jonathan Brock (Movant) appeals from the judgment of the trial court denying his “Motion for Re-Sentencing on the Kidnapping Count in Light of Head v. State.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).